Citation Nr: 1329860	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  11-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1964 to February 1965. He subsequently served in the Reserve Component during the period May 1977 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011 the appellant testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of his testimony is associated with the file.


FINDING OF FACT

There is no competent medical evidence of record linking the Veteran's current hearing loss or tinnitus to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2013). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5017 (West 2002); 38 C.F.R. § 3.303 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the appellant prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the appellant has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records (STRs) relating to the appellant's period of ACDUTRA and his period of service in the Army Reserve are not available from the Service Department, but the RO made appropriate efforts to obtain such records from alternative sources (see Formal Finding of Service Treatment Records dated in April 2010).  The RO has obtained STRs relating to the appellant's service in the National Guard, and has also obtained post-service VA and private treatment records from providers identified by the appellant.  The appellant has also been afforded a VA examination regarding the issues adjudicated below.

The appellant was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the appellant met the criteria for service connection.  Additionally, the appellant volunteered his history and symptoms since service.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24). 

Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24). 

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests sensorineural hearing loss (SNHL) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  Because the present appellant had only ACDUTRA and INACDUTRA, the presumptive service connection provisions of 38 C.F.R. § 3.307 for SNHL that are applicable to active duty do not apply in this case.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The appellant's DD Form 214 shows he had ACDUTRA during the six-month period from August 10, 1964 to February 9, 1965.  A subsequent NGB Form 22 shows service in the South Carolina Army National Guard during the period June 11, 1977 to June 3, 1979.  He immediately transferred to the Army Reserve, in which he served from June 1979 to retirement in August 2006.  Inquiry to the National Personnel Records Center (NPRC) in an attempt to verify the appellants active service yielded a response that the appellant 

Service treatment records (STRs) for the appellant are not available from the Service Department (see Formal Finding of Service Treatment Records dated in April 2010).

The appellant had a physical examination in May 1977, performed in conjunction with enlistment in the South Carolina Army National Guard.  His intended unit of enlistment was the 51st Aviation Company.  Audiometric scores were recorded.  The examination report shows an impression of defective hearing, not considered disabling (NCD).  PULHES profile showed an H-2 evaluation for hearing.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 [high level of fitness] to 4 [medical condition or physical defect that is below the level of medical fitness required for retention in the military service].  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The appellant had physical examinations in December 1983 and February 1986 in conjunction with service in the 108th Division Aviation (Army Reserve).  Audiometric scores were grossly consistent with the scores recorded in May 1977.  The examination reports are silent in regard to any impression of current hearing loss, and PULHES profiles on both occasions showed an H-1 evaluation for hearing.

The appellant had a subsequent Army Reserve physical examination in July 1989 in which his audiometric scores were significantly worse than in the National Guard or Army Reserve examinations cited above.  The examination report on this occasion notes an impression of high frequency hearing loss and requests continuation of waiver, but PULHES profile again was H-1 for hearing.

Treatment records from Midland Hearing Center show the appellant had a hearing screen in July 2003 in which he reported a history of exposure to loud noises and complained of bilateral tinnitus.  The audiological impression was mild-to-moderate hearing loss bilaterally.

The appellant had a VA audiological evaluation in April 2010, performed by an audiologist who reviewed the claims file.  The audiologist noted the appellant had served in the Army for 6 years and had incurred military noise exposure in the form of helicopter engine noise and small arms fire; the appellant denied history of civilian noise exposure.  The appellant also reported a 20-year history of bilateral tinnitus.  Audiological evaluation showed bilateral SNHL to a degree considered disabling under the criteria of 38 C.F.R. § 3.385.  The audiologist stated an opinion that the appellant's hearing loss and tinnitus were as likely as not related to service.  As rationale, the examiner stated that bilateral hearing loss was noted when the appellant enlisted in the Reserve Component and also during service in the Reserve Component; the relationship between noise-induced hearing loss and tinnitus is well documented in professional literature.

In May 2010 the RO requested clarification by the VA audiologist cited above in regard to errors made in the April 2010 evaluation report (i.e., the appellant did not have 6 years of active service as cited by the audiologist, but rather had 6 months of active service).  In response, the audiologist issued an addendum opinion in May 2010 stating that although the appellant was shown to have hearing loss during his service in the Reserve Component there is no evidence to relate such hearing loss and tinnitus to active service in April 1964-September 1965.  

The appellant had another VA audiological evaluation in February 2011, again performed by an audiologist who reviewed the claims file.  The audiologist noted the earliest dated audiometric data was from 1977 and showed mild hearing loss in the right ear at 6000 Hertz and in the left ear at 4000-6000 Hertz.  Current audiometric evaluation again showed hearing loss to a degree considered disabling under 38 C.F.R. § 3.385, and the audiologist's impression was mild-to-moderately severe bilateral SNHL.  The audiologist stated an opinion that the appellant's current SNHL and tinnitus are not likely related to service.  As rationale, the audiologist stated that the earliest documentation of hearing loss was in 1977, 12 years after separation from active service (ACDUTRA).  Absent audiometric data from active service, there is no documentation to support or refute incurrence during service.

The appellant testified before the Board in September 2011 that he associates his hearing loss with service in aviation units.  He stated that Army Aviation units in the Reserve Component perform extensive flying operations, not just the one-weekend-per-month scenario commonly envisioned, and that during such operations he was exposed to engine noise while working in aircraft maintenance and also as a flight crew member.  He stated he had no exposure to high-frequency noises in his civilian occupation, which was in sales.  In regard to onset of hearing loss, he noticed decreased hearing acuity in the mid-1980s in conjunction with certain drills; he first noticed tinnitus while having a Reserve Component audiological evaluation.  The appellant testified that a civilian audiologist at Midland Hearing Associates informed him that that he had classic symptoms of hearing loss associated with exposure to high-frequency noises, consistent with aviation duties in the Reserve Component. 

On review of the evidence, the Board finds at the outset that the appellant is competently diagnosed with bilateral hearing loss to a degree considered disabling under VA criteria, and is also diagnosed with bilateral tinnitus.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is shown.

However, a claimant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, there is no medical evidence that the appellant's claimed hearing loss and tinnitus are related to his 6-month period of ACDUTRA, and in fact two VA audiologists (in May 2010 and February 2011) have specifically stated opinions that such a relationship is not demonstrated.  

The Board notes at this point that the VA audiologists cited above are shown to have been fully informed of the pertinent factual premises (they cited not just the documented medical evidence of record but also the appellant's subjective history) and that the audiologists provided fully-articulated opinions supported by clinical rationale.  Accordingly, the opinions are probative.  Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008).  Further, these opinions are not controverted by any other medical opinion of record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the appellant in the form of his testimony before the Board and his correspondence to VA.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The appellant has offered lay evidence to support two assertions: first, that during his service in the Reserve Component he was exposed to acoustic trauma in the form of helicopter engine noise; and, second, that his claimed hearing loss and tinnitus disabilities are related to such exposure.  The appellant does not contend, and the evidence does not suggest, that his hearing loss and/or tinnitus arose during ACDUTRA in August 1964 to February 1965.  

The appellant, as a layperson, is competent to report events in service and to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The etiology of hearing loss or tinnitus that becomes manifest several years after discharge from service is a complex medical question that is not within the competence of a layperson.  Kahana, 24 Vet. App. 428 (2011).

The Board acknowledges that the appellant's Reserve Component service in various Army Aviation units (including the 51st Aviation Company, 101st Cavalry and 108th Division Aviation) is consistent with exposure to aircraft engine noise for a protracted or accumulative period.  However, as noted above, hearing loss and tinnitus are diseases, not injuries.  Indeed, the appellant testified that he did not experience an injury to his ears or ruptured eardrum.  Therefore, even though STRs associated with the appellant's Reserve Component service do reflect some shift in hearing acuity while performing INACDUTRA, the Board cannot find the claimed disabilities to be service-connected.  

Although the appellant alleged during his hearing that he was on active duty, the service department found his only active service was the 1964 to 1965 period of ACDUTRA noted above.  On his application, the appellant also reported active duty for those dates, then reported only reserve or National Guard service from 1977 to 2006, consistent with the service department's findings. 

In sum, the medical and lay evidence of record show that the appellant's hearing loss and tinnitus disabilities became manifest some time on or after May 1977, which is 12 years after his only documented period of ACDUTRA. The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, as shown in the analysis above, competent and uncontroverted medical opinion of record states that the appellant's hearing loss and tinnitus are not related to his only documented period of ACDUTRA.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


